Name: Commission Regulation (EC) NoÃ 729/2008 of 28Ã July 2008 entering certain designations in the register of traditional specialities guaranteed (CzwÃ ³rniak (TSG), DwÃ ³jniak (TSG), PÃ ³Ã torak (TSG), TrÃ ³jniak (TSG))
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  Europe;  consumption
 Date Published: nan

 29.7.2008 EN Official Journal of the European Union L 200/6 COMMISSION REGULATION (EC) No 729/2008 of 28 July 2008 entering certain designations in the register of traditional specialities guaranteed (CzwÃ ³rniak (TSG), DwÃ ³jniak (TSG), PÃ ³Ã torak (TSG), TrÃ ³jniak (TSG)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the first subparagraph of Article 9(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 8(2) of Regulation (EC) No 509/2006, and pursuant to Article 19(3) of the same Regulation, Polands applications to enter the designations CzwÃ ³rniak, DwÃ ³jniak, PÃ ³Ã torak and TrÃ ³jniak in the register was published in the Official Journal of the European Union (2). (2) As no objection under Article 9 of Regulation (EC) No 509/2006 has been received by the Commission, these names should be entered in the register. (3) Protection as referred to in Article 13(2) of Regulation (EC) No 509/2006 has not been requested, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the register of traditional specialities guaranteed. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 1. (2) OJ C 266, 8.11.2007, p. 27, corrected in OJ C 83, 2.4.2008, p. 10 (CzwÃ ³rniak), OJ C 268, 10.11.2007, p. 22, corrected in OJ C 43, 16.2.2008, p. 37 (DwÃ ³jniak), OJ C 267, 9.11.2007, p. 40, corrected in OJ C 83, 2.4.2008, p. 10 (PÃ ³Ã torak), OJ C 265, 7.11.2007, p. 29, corrected in OJ C 83, 2.4.2008, p. 10 (TrÃ ³jniak). ANNEX Products of Annex I to the EC Treaty intended for human consumption: Class 1.8. Other products of Annex I to the Treaty CzwÃ ³rniak (TSG) DwÃ ³jniak (TSG) PÃ ³Ã torak (TSG) TrÃ ³jniak (TSG)